                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CATRINA R. RODRIGUEZ, ON BEHALF                   Case No. 17-cv-06924-KAW
                                         OF HERSELF, ALL OTHERS
                                   8     SIMILARLY SITUATED,
                                                                                           ORDER DENYING ADMINISTRATIVE
                                   9                    Plaintiff,                         MOTION TO EXTEND DISCOVERY
                                                                                           CUTOFF
                                  10             v.
                                                                                           Re: Dkt. No. 55
                                  11     U.S. HEALTHWORKS, INC., A
                                         DELAWARE CORPORATION, et al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          Plaintiff Catrina R. Rodriguez filed a putative class action against Defendants U.S.

                                  15   Healthworks, Inc. and U.S. Healthworks Medical Group Professional Corporation, alleging

                                  16   violations of the federal Fair Credit Reporting Act (“FCRA”) and similar California statutes. (See

                                  17   Compl. ¶¶ 2-3, Dkt. No. 1-2.) On April 16, 2019, Plaintiff filed the instant administrative motion

                                  18   to extend the February 1, 2019 fact discovery deadline. (Plf.’s Mot., Dkt. No. 55.) The Court

                                  19   deems the matter suitable for disposition without hearing pursuant to Civil Local Rule 7-1(b), and

                                  20   for the reasons stated below, DENIES Plaintiff’s motion.

                                  21                                          I.   BACKGROUND
                                  22          On October 24, 2017, Plaintiff filed the instant case, alleging that “Defendants routinely

                                  23   acquire consumer, investigative consumer and/or consumer credit reports . . . to conduct

                                  24   background checks on Plaintiff and other prospective, current and former employees . . . without

                                  25   providing proper disclosures and obtaining proper authorization in compliance with the law.”

                                  26   (Compl. ¶ 2.) On December 4, 2017, Defendants removed the case to federal court based on

                                  27   federal question jurisdiction. (Not. of Removal ¶ 5, Dkt. No. 1.)

                                  28          On May 1, 2018, the Court held an initial case management conference. (Dkt. No. 17.)
                                   1   The Court set a fact discovery deadline of November 30, 2018. (Id.)

                                   2          On May 4, 2018, Plaintiff propounded Special Interrogatory No. 1, asking Defendants to

                                   3   produce a class list. (Plf.’s Mot. at 2.) Defendant eventually responded with the number of class

                                   4   members, but did not identify the individuals. (Id. at 2-3.)

                                   5          On December 17, 2018, the parties filed a proposed order extending trial deadlines. (Dkt.

                                   6   No. 38-1.) The extensions included continuing the fact discovery deadline to February 1, 2019

                                   7   and the dispositive motion hearing date to May 16, 2019. (Dkt. No. 38-1 at 2.) On December 19,

                                   8   2019, the Court entered the proposed order.

                                   9          On February 5, 2019, after the fact discovery cutoff, Defendants served a deposition notice

                                  10   on Plaintiff. (Setareh Decl. ¶ 7, Dkt. No. 55-1; Chhokar Decl. ¶ 6, Dkt. No. 57-1.) On February

                                  11   18, 2019, Plaintiff served a 30(b)(6) deposition notice on Defendants. (Id.)

                                  12          On February 25, 2019, the parties informed each other that they were unavailable for the
Northern District of California
 United States District Court




                                  13   depositions on the noticed dates. (Setareh Decl. ¶ 8.) That same day, Defendant requested what

                                  14   days worked for Plaintiff’s deposition, and also stated: “Given the upcoming dispositive motion

                                  15   deadline in this case, we ask that Plaintiff’s deposition be set for no later than Tuesday, March 19,

                                  16   2019 . . . .” (Chhokar Decl., Exh. C at 1.) On February 28, 2019, Plaintiff asked Defendants to

                                  17   provide their availability for both depositions. (Setareh Decl. ¶ 8.) On March 1, 2019, Defendants

                                  18   responded with their availability for Plaintiff’s deposition, and also provided formal objections to

                                  19   the 30(b)(6) deposition and gave Defendants’ availability for the 30(b)(6) deposition. (Setareh

                                  20   Decl. ¶ 8, Exh. 3 at 1; Chhokar Decl. ¶ 7, Exh. B at 1.) Defendants also asked to schedule a meet-

                                  21   and-confer teleconference to clarify the 30(b)(6) deposition topics, and proposed dates. (Chhokar

                                  22   Decl., Exh. B at 1.)

                                  23          After Plaintiff failed to respond, Defendants followed up on March 7, 2019. (Chhokar

                                  24   Decl. ¶ 9, Exh. B at 1.) Defendants again emphasized that the dispositive motion deadline was

                                  25   coming up, and that Plaintiff’s deposition would need to be taken no later than March 19. (Id.)

                                  26   Plaintiff did not respond. (Chhokar Decl. ¶ 9.)

                                  27          On March 28, 2019, the parties conducted a telephone conference to discuss outstanding

                                  28   discovery issues and the filing of the joint case management conference statement. (Setareh Decl.
                                                                                         2
                                   1   ¶ 10; Chhokar Decl. ¶ 10.) Plaintiff asked if Defendants would be willing to extend the fact

                                   2   discovery deadline. (Id.) Defendants stated they would confer with their clients and respond.

                                   3   (Id.)

                                   4           On April 1, 2019, Defendants filed their motion for summary judgment. (Dkt. No. 40.)

                                   5   On April 2, 2019, the parties filed their updated case management conference statement, in which

                                   6   Plaintiff stated her intent to file a motion to remand based on lack or Article III standing for her

                                   7   background check claim. (Dkt. No. 41 at 1.) Neither party raised the need for an extension of the

                                   8   fact discovery deadline. (See Dkt. No. 41.) On April 8, 2019, Plaintiff filed her motion to

                                   9   remand. (Dkt. No. 45.)

                                  10           On April 9, 2019, the Court held a further case management conference. (Dkt. No. 47.)

                                  11   Again, neither party raised the need for an extension of the fact discovery deadline. (See Dkt. No.

                                  12   46.)
Northern District of California
 United States District Court




                                  13           On April 11, 2019, Plaintiff e-mailed Defendants regarding the extension of the fact

                                  14   discovery deadline. (Setareh Decl. ¶ 11.) On April 12, 2019, Defendants responded that they

                                  15   would not extend the discovery cutoff. (Setareh Decl. ¶ 11; Chhokar Decl. ¶ 10.) Defendants

                                  16   explained that they had wanted to take Plaintiff’s deposition prior to filing their motion for

                                  17   summary judgment, but that “Plaintiff was uncooperative.” (Setareh Decl., Exh. 5 at 1.)

                                  18           On April 15, 2019, Plaintiff filed her opposition to Defendants’ motion for summary

                                  19   judgment. (Dkt. No. 51.) In her opposition, Plaintiff requested that the Court defer the motion or

                                  20   allow time for discovery in light of Plaintiff’s inability to conduct the Rule 30(b)(6) deposition.

                                  21   (Id. at 6-7, 10-11.)

                                  22           On April 16, 2019, Plaintiff filed the instant motion to extend the fact discovery deadline

                                  23   to May 31, 2019. (Plf.’s Mot. at 2.) On April 22, 2019, Defendants filed their opposition. (Defs.’

                                  24   Opp’n, Dkt. No. 57.)

                                  25                                       II.    LEGAL STANDARD
                                  26           Per Federal Rule of Civil Procedure 16(b)(4), “[a] schedule may be modified only for good

                                  27   cause and with the judge’s consent.” The “‘good cause’ standard primarily considers the diligence

                                  28   of the party seeking the amendment. The district court may modify the pretrial schedule ‘if it
                                                                                          3
                                   1   cannot reasonably be met despite the diligence of the party seeking the extension.’” Johnson v.

                                   2   Mammoth Recreations, 975 F.2d 604, 609 (9th Cir. 1992) (quoting Fed. R. Civ. P. 16 advisory

                                   3   committee’s notes (1983 amendment)). If, however, “that party was not diligent, the inquiry

                                   4   should end.” Id.

                                   5                                           III.    DISCUSSION
                                   6          The Court finds that Plaintiff has failed to demonstrate diligence in prosecuting this case.

                                   7   In Godo Kaisha IP Bridge 1 v. Omnivision Technologies Inc., the district court denied a motion to

                                   8   extend the time to complete discovery. Case No. 17-cv-778-BLF, 2018 U.S. Dist. LEXIS 201744,

                                   9   at *1 (N.D. Cal. Nov. 27, 2018). There, Plaintiff knew when the fact discovery deadline was, yet

                                  10   waited until ‘approximately one month before the close of discovery, to notice and schedule the

                                  11   depositions at issue.” Id. at *4. The district court explained that “without some explanation for

                                  12   that delay or indication of factors outside Plaintiff’s control, the Court cannot conclude that
Northern District of California
 United States District Court




                                  13   Plaintiff diligently pursued the discovery at issue.” Because Plaintiff failed to show diligence in

                                  14   pursuing discovery, “‘the inquiry should end’” and the motion to extend time denied. Id. (quoting

                                  15   Johnson, 975 F.2d at 609); see also Wilson v. Frito-Lay N. Am. Inc., Case No. 12-cv-1586-SC,

                                  16   2015 U.S. Dist. LEXIS 22880, at *7-8 (N.D. Cal. Feb. 25, 2015) (finding no good cause to extend

                                  17   the discovery deadline because “absent some circumstance outside Plaintiffs’ control, it was

                                  18   unreasonable for Plaintiffs to wait, with full notice of the existence of relevant witnesses, until less

                                  19   than a month prior to the fact discovery cutoff to notice a third party deposition”).

                                  20          Likewise, Plaintiff here has made no showing of diligence. Plaintiff explains that an

                                  21   extension of the fact discovery deadline is needed so that Plaintiff can obtain a class list, conduct a

                                  22   30(b)(6) deposition, and obtain all of the disclosure forms Defendants have used. (Plf.’s Mot. at

                                  23   2-3, 5.) Plaintiff, however, does not provide any explanation for why Plaintiff failed to obtain this

                                  24   discovery before the fact discovery cutoff. The February 1, 2019 fact discovery deadline was set

                                  25   on December 19, 2018, when the Court entered the parties’ stipulated extension of the trial

                                  26   deadlines. Plaintiff does not explain why she did not serve the 30(b)6) deposition notice until

                                  27   February 18, 2019, more than two weeks after the fact discovery deadline passed. (Setareh Decl.

                                  28   ¶ 7.) Plaintiff also offers no reason why she did not raise the dispute regarding the class list to the
                                                                                          4
                                   1   Court until the instant motion to extend the fact discovery deadline, and it is not apparent to the

                                   2   Court if Plaintiff ever sought the disclosure forms from Defendants.1

                                   3          Plaintiff also fails to explain why she did not seek an extension of the fact discovery

                                   4   deadline from the Court until April 16, 2019, more than two months after the fact discovery

                                   5   deadline and after Defendants had already filed their motion for summary judgment. Indeed,

                                   6   Plaintiff did not even suggest that she needed an extension of the deadline at the April 9, 2019

                                   7   case management conference.

                                   8          In short, Plaintiff has delayed in conducting discovery and seeking relief from the

                                   9   deadlines, and provides no explanation for that delay. Accordingly, the Court concludes that

                                  10   Plaintiff has not shown diligence, and thus there is no good cause for extending the fact discovery

                                  11   deadline.

                                  12                                          IV.    CONCLUSION
Northern District of California
 United States District Court




                                  13          For the reasons stated above, the Court DENIES Plaintiff’s motion to extend the fact

                                  14   discovery deadline.

                                  15          IT IS SO ORDERED.

                                  16   Dated: May 16, 2019
                                                                                             __________________________________
                                  17                                                         KANDIS A. WESTMORE
                                  18                                                         United States Magistrate Judge

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   1
                                         It also appears Plaintiff delayed during the parties’ discussions for scheduling the depositions
                                  26   after the February 2, 2019 fact discovery deadline. Specifically, on March 1, 2019, Defendants
                                       provided their availability to Plaintiff for both depositions. (Chhokar Decl. ¶ 7, Exh. B at 1.)
                                  27   Defendants then followed up with Plaintiff on both March 7 and March 19, 2019 after Plaintiff
                                       failed to respond. (Chhokar Decl. ¶ 9.) Notably, Defendants had previously informed Plaintiff
                                  28   that they wished to conduct Plaintiff’s deposition by March 19, 2019, in light of the upcoming
                                       dispositive motion deadline. (Chhokar Decl., Exh. C at 1.)
                                                                                           5
